168DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-14-2022 has been entered.

Response to Amendment
The amendments filed on 06-14-2022 have been entered.
The previously raised drawing rejections have been withdrawn in light of the amendment submitted by Applicant on 06-14-2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 and 18-19  are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Stoka (US 20160206031 A1).
Regarding claim 1, Stoka discloses an eyelash extension apparatus, comprising: a connection strip (Fig. 6, 14) made from a plastic material (Para. 0033); a first hair (2) configured to lengthen or thicken natural hair on human head (Fig. 6, the examiner notes that the eyelash extension are capable and intended to thicken the user’s natural hair of their eyelashes, and that the user’s eyelashes are located on the human head), a set of magnets (26) coupled to the connection strip (14) (Fig. 6), wherein the magnets (26) are positioned to secure a portion of the natural hair (20) on the human head (the examiner notes that the user’s eyelashes are interpreted by the user’s natural hair, and that the user’s eyelash are located on the human head) between the set of magnets (26) and a corresponding set of magnets (28) on another connection strip (24) (Fig. 6).
Regarding claim 18, Stoka disclose the claimed invention of claim of claim 1. Stoka further discloses the set of magnets (26) are coupled to the connection strip (14) along a first surface of the connection strip (Fig. 6), and wherein an opposing second surface of the connection strip (24) exposes the plastic material (Para. 0033).  
Regarding claim 19, Stoka disclose the claimed invention of claim of claim 1. Stoka further discloses the set of magnets (26) are coupled to the connection strip (14) along a first surface of the connection strip (Fig. 6), and wherein an opposing second surface of the connection strip (24) is configured to be covered by a portion of the natural hair (20) (Fig. 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maman (US 10010125 B1) in view of Hazan (US 20180070664 A1).
Regarding claim 1, Maman discloses an assembly comprising: a connection strip (Fig. 9-10, 214) made from a plastic material (Cl. 9 line 40-43, the examiner notes that a person skilled in the art would know that a flexible polymeric material could include plastic); a supplemental hairs (212) configured to lengthen or thicken natural hair on a human head (Fig. 9-10), the supplemental hairs coupled to the connection strip at an end of the weft of hair (Fig. 9-10). Maman does not explicitly disclose a set of magnets coupled to the connection strip, wherein the magnets are positioned to secure a portion of the natural hair on the human head between the set of magnets and a corresponding set of magnets on another connection strip.
Hazan teaches a hair accessories comprising strips locked using a plurality of snap coupling, wherein the snap coupling includes corresponding magnets to couple to one another (Para. 0111). Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the locking mechanism of Maman to further include a corresponding magnetic elements as taught by Hazan to provide  easier and efficient method of coupling the user’s hair between the strip or hair extensions due to the magnetic attraction between the mating portions.  
Regarding claim 2, Maman and Hazan disclose the claimed invention of claim 1. 
wherein the connection strip is a first connection strip (418), the hair is a first supplemental of hair (412), and the another connection strip (416) is a second connection strip, the assembly further comprising: the second connection strip made from a flexible material (Abstract and claim 8), wherein the second connection strip (416) corresponds to the first connection strip ( 418)  ( Fig. 20). Hazan further teaches a second set of magnets (Para. 0015) capable to be connected to the second strip connection strip (416 of Maman); the second set of magnets (Para. 0015) are positioned to magnetically couple to the first set of magnets to engage, grip, pinch, squeeze, hold, or otherwise secure a portion of the natural hair on the human head to secure the assembly to the natural hair (Para. 0015 and Fig.1A-1C).
Regarding claim 3, Maman and Hazan disclose the claimed invention of claim 2. Maman further discloses a second human hair (412) is coupled to the second connection strip (418) at the first end of the second human hair (Fig. 20). 
Maman further discloses a second supplemental hair (412) coupled to the second connection strip (418) at an end of the supplemental hair (Fig. 20) (The examiner notes that the supplemental hair is a hair extension which can be a form of weft of hair).
Regarding claim 15, Maman and Hazan disclose the claimed invention of claim 1. Maman further discloses the first connection strip (Fig. 20, 414 and 418) is foldable back on itself to form two layers of hair (412) from the weft of hair (Fig. 20).  
Regarding claim 16, Maman and Hazan disclose the claimed invention of claim 15. Maman further discloses when the connection strip is folded back on itself (Fig. 20, 414 and 418) to form a fold in a middle of the connection strip (Fig. 20, 420). Hazan further teaches corresponding magnets on opposing sides of the fold magnetically couple (Para. 0111). 
Regarding claim 17, Maman and Hazan disclose the claimed invention of claim 1. wherein the weft of hair is interwoven throughout the plastic material (Cl. 9 line 40-43, the examiner notes that a person skilled in the art would know that a flexible polymeric material could include plastic and the supplemental hair (412) blend with it, as shown in Fig. 20).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maman (US 10010125 B1), Hazan (US 20180070664 A1) as applied to claim 1 above, and further in view of Tagatz (US 20100306895 A1).
Regarding claim 4, Maman and Hazan disclose the claimed invention of claim 1. Hazan further discloses set of magnets (para. 0015) but silent to the magnets of the first set of magnets comprises nickel-plated neodymium magnets.  
Tagatz teaches a salon cap with adjustable magnetic channel closure with magnet set of magnets are nickel plated neodymium magnets (Para. 0032) so that the Magnetic components 10a, 10b, 10c and 10d are positioned so that magnetic component 10a aligns with magnetic component 10b when reinforced tab 20a is folded and magnetic component 10c aligns with magnetic component 10d when reinforced tab 20b is folded (Paragraph 0031), and to provide a secure attachment. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Maman and Hazan device with magnet sets made of  nickel plated neodymium as taught by Tagatz so that that the Magnetic components 10a, 10b, 10c and 10d are positioned so that magnetic component 10a aligns with magnetic component 10b when reinforced tab 20a is folded and magnetic component 10c aligns with magnetic component 10d when reinforced tab 20b is folded, and provide a secure attachment for the hair in between. 
Regarding claim 7, Maman and Hazan disclose the claimed invention of claim 2. Hazan further discloses set of magnets (para. 0015) but silent to the magnets of the second set of magnets are nickel plated neodymium magnets.  
Tagatz teaches a salon cap with adjustable magnetic channel closure with magnet set of magnets are nickel plated neodymium magnets (Para. 0032) so that the Magnetic components 10a, 10b, 10c and 10d are positioned so that magnetic component 10a aligns with magnetic component 10b when reinforced tab 20a is folded and magnetic component 10c aligns with magnetic component 10d when reinforced tab 20b is folded (Paragraph 0031), and to provide a secure attachment. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination of Maman and Hazan device with magnet sets made of nickel plated neodymium as taught by Tagatz so that that the Magnetic components 10a, 10b, 10c and 10d are positioned so that magnetic component 10a aligns with magnetic component 10b when reinforced tab 20a is folded and magnetic component 10c aligns with magnetic component 10d when reinforced tab 20b is folded, and provide a secure attachment for the hair in between. 

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stoka (US 20160206031 A1) in view of Ra (US 20010037813 A1).
Regarding claim 5, Stoka discloses the claimed invention of claim 1. Stoka does not disclose the first connection strip (14) is coupled to the first hair via a high strength bonding agent.
Ra teaches an attachable hair extension with high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant) so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact (para. 0027).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adhesive attachment of Stoka to be made with high strength bonding agent as taught by Ra so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact.
Regarding claim 8, Stoka discloses the claimed invention of claim 3. Stoka does not disclose the second connection strip (24) is coupled to the second weft of hair via a high strength bonding agent. Ra further teaches the high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant).
Regarding claim 6, Stoka discloses the claimed invention of claimed 1. Stoka further discloses the set of magnets (26) is coupled to the connection strip (14) via an adhesive (Para. 0035), but it is silent to attachment via a high strength bonding agent.
	Ra teaches an attachable hair extension with high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant) so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact (para. 0027).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the adhesive attachment of Stoka to be made with high strength bonding agent as taught by Ra so that the adhesive must be strong in its bonding strength, flexible after drying, water resistant, chemical resistant and heat resistant. The adhesive must be nontoxic and non-hypoallergenic on skin contact.
Regarding claim 9, Stoka discloses the claimed invention of claimed 2. Stoka does not disclose the second set of magnets (28) is coupled to the second connection strip (24) via a high strength bonding agent.  Ra further teaches the high strength bonding agent (Fig. 2 # 17. Para. 0021 & Para. 0027) (The examiner interprets high strength bonding agent by adhesive 17 which is a glue with strong bonding strength and water resistant).

 Response to Arguments
Applicant's arguments filed 06-14-2022 have been fully considered but they are not persuasive for the following reasons below:
Applicant’s 1st Argument:
The applicant alleges that Stoka (US 20160206031 A1) fails to disclose a weft of hair configured to lengthen or thicken natural hair on a human head, the weft of hair coupled to the connection strip at an end of the weft of hair.   
Examiner’s Response: 
The examiner disagrees with the applicant assertion. The examiner notes that the that the user’s eyelashes (Fig. 6, 20) are interpreted by the user’s natural hair, and that the user’s eyelashes are located on the human head. As shown in Fig. 6, the user’s hair (20) is coupled to the connection strip (14) at the end of the hair (20). In addition, the examiner notes that as shown in Fig. 6, the eyelash extension are capable and intended to thicken the user’s natural hair of their eyelashes (20), and that the user’s eyelashes are located on the human head. 

Applicant’ 2nd Argument:
The applicant alleges that Neither Maman nor Hazan, nor the references in combination, teach or suggest magnets "positioned to secure a portion of the natural hair on the human head between the set of magnets and a corresponding set of magnets on another connection strip".
Examiner’s Response: 
The examiner disagree with the applicant assertion. The examiner notes that Hazan teaches a hair accessories comprising strips locked using a plurality of snap coupling, wherein the snap coupling includes corresponding magnets to couple to one another (Para. 0111 and Fig. 1A-1C) to secure a portion of the natural hair (Fig. 1C, 30), and it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the locking mechanism of Maman to further include a corresponding magnetic elements as taught by Hazan to provide easier and efficient method of coupling the user’s hair between the strip or hair extensions due to the magnetic attraction between the mating portions. 
 
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772